DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on February 25, 2020.  Claims 1-12 are presently pending and are presented for examination.

Priority
Applicant’s claim for the benefit of a prior-filed application, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c), to Japanese Patent Application No. JP2019-036566, filed February 28, 2019, is acknowledged and accepted.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on February 25, 2020 and October 16, 2020 are in compliance with the provisions of 37 CFT 1.97 and accordingly considered by the Examiner.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to 


Claims 1, 2, 5-8, 11 and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over PCT Publication No. WO2017/136283, to PCMS Holdings Inc. (hereinafter PCMS), in view of U.S. Patent Publication No. 2011/0130894, to Kim et al. (hereinafter Kim).

As per claim 1, and similarly with respect to claim 7, PCMS discloses a server comprising: an infrastructure linkage unit that has a function of communicating with an infrastructure sensor that generates sensing information about an obstacle point at which an obstacle exists on a road, the infrastructure linkage unit acquiring the sensing information from the infrastructure sensor (e.g. see Fig. 2 and paragraphs 0031 and 0035, wherein a primary terminal of a street blocking user is proved that monitors possible traffic disturbances); an affected vehicle identification unit that identifies a vehicle that is affected by the obstacle, among a plurality of vehicles, as an affected vehicle (e.g. see Fig. 2 and paragraph 0041, wherein street blocking user transmits identifying information of the blocking vehicle); a passing ability determination unit that determines whether the affected vehicle is capable of passing by the obstacle, based on a vehicle width of the affected vehicle and a passable width of the road at the obstacle point based on the sensing information (e.g. see paragraph 0092, wherein a determination is made whether the blocking vehicle prevents passage, which is based upon vehicle and road ; a route designing unit that designs a detour route on which the affected vehicle travels to avoid the obstacle point, when the passing ability determination unit determines the affected vehicle is not capable of passing (e.g. see paragraph 0093, wherein an alternate route is generated); and a vehicle linkage unit that has a function of communicating with an in-vehicle device installed in the affected vehicle, the vehicle linkage unit transmitting information about the detour route to the in-vehicle device (e.g. see Fig. 10, and paragraphs 0037, 0049 and 0093, wherein the alternate route is transmitted to another vehicle).  
Arguably, PCMS fails to disclose communication between the server and infrastructure sensor; however, Kim discloses communication between an infra sensor module 102 and sensor (e.g. see paragraphs 0024-0025).  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the monitoring system of PCMS to include direct communication between the infrastructure sensor and server for the purpose of reducing complexity of the overall system.

As per claim 2, and similarly with respect to claim 8, PCMS, as modified by Kim, teaches the features of claims 1 and 7, respectively, and PCMS further discloses wherein the vehicle linkage unit transmits information about the obstacle point to the in-vehicle device when the passing ability determination unit determines the affected vehicle is capable of passing (e.g. see Fig. 9A and paragraphs 0043 and 0061, wherein obstacle information is transmitted when passing is available).

As per claim 5, and similarly with respect to claim 11, PCMS, as modified by Kim, teaches the features of claims 1 and 7, respectively, and PCMS further discloses wherein the vehicle linkage unit further transmits, to the in-vehicle device, information for notifying an occupant of the affected vehicle of a reason for changing a traveling route of the affected vehicle to the detour route (e.g. see Fig. 9B and paragraphs 0043 and 0061, wherein obstacle information is transmitted when passing is available (i.e. notification of a reason for changing route). 

As per claim 6, and similarly with respect to claim 12, PCMS, as modified by Kim, teaches the features of claims 1 and 7, respectively, and PCMS further discloses wherein the route designing unit designs the detour route with a road provided with the infrastructure sensor prioritized (e.g. the Office notes that the sensor would be prioritized as it provides road blockage information that is detrimental to collision avoidance). 

Claims 3, 4, 9 and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over PCT Publication No. WO2017/136283, to PCMS Holdings Inc. (hereinafter PCMS), in view of U.S. Patent Publication No. 2011/0130894, to Kim et al. (hereinafter Kim), and in further view of U.S. Patent Publication No. 2013/338877, to Strausβ (hereinafter Straus).

As per claim 3, and similarly with respect to claim 9, PCMS, as modified by Kim, teaches the features of claims 1 and 7, respectively, but fail to teach all of the features wherein the passing ability determination unit determines a vehicle control width required for controlling the affected vehicle, and determines whether the affected vehicle is capable of passing by the obstacle, by comparing the passable width with a value obtained by adding the vehicle control width to the vehicle width.  However, Straus teaches the use of vehicle metrics for determining if the passing the obstacle can be performed safely (e.g. see paragraphs 0008 and 0018).  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the monitoring system of PCMS to include utilizing real-world situation, such as vehicle metrics, to confirm or warn the driver of a potential collision based thereupon.

As per claim 4, and similarly with respect to claim 10, PCMS, as modified by Kim, teaches the features of claims 1 and 7, respectively, but fail to teach all of the features of wherein the in-vehicle device has an inter-vehicle communication function to communicate with another vehicle, and the vehicle linkage unit further transmits to the in-vehicle device, a command causing transmission of the information about the detour route to the other vehicle by using the intervehicle communication function.  However, Straus teaches the transmission of one’s own vehicle metric to another vehicle to be utilized for obstacle avoidance (e.g. see paragraphs 0020-0032).  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the monitoring system of PCMS to include the step of warning other vehicle of suitable evasive action for the purpose of reducing the risk of collision to surrounding vehicles.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure include US Patent Publication Nos. 2020/0211370, 2020/0208991 and 2019/0187723, which relate to traffic management in view of lane obstruction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. McPherson whose telephone number is (313) 446-6543.  The examiner can normally be reached on 7:30 AM - 5PM Mon-Fri Eastern Alt Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.